Citation Nr: 9935400	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-01 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for parotid gland 
anaplastic cancer as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1949, from April 1949 to May 1954, and from May 1955 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In February 1998 the veteran indicated that he wished to 
appear personally at a hearing.  In a June 1998 statement, 
the veteran also indicated that he would appear at the RO for 
a teleconference hearing with a member of the Board of 
Veterans' Appeals (Board).  The veteran was scheduled to 
appear for a personal hearing before a Hearing Officer on 
June 19, 1999.  A Report of Contact reflects that the 
veteran's spouse contacted the RO on June 8, 1999, to cancel 
the hearing scheduled for June 29, 1999.  She indicated that 
he was in hospice care and would be unable to attend.  A July 
8, 1999, statement from the veteran's accredited 
representative reflects that attempts to call the veteran to 
reschedule to RO hearing had failed.  Inasmuch as the 
scheduled hearing at the RO was canceled by the veteran's 
wife due to his inability to attend and attempts to 
reschedule this hearing have failed, the Board finds that a 
remand to schedule the veteran for a hearing at the RO for a 
teleconference hearing would serve no useful purpose.


FINDING OF FACT

No competent evidence is of record which tends to link 
parotid gland anaplastic cancer, first identified more than 
20 years after the veteran's retirement from service, to the 
veteran's military service or his exposure to Agent Orange 
during such service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for parotid gland anaplastic cancer, 
including as a residual of exposure to Agent Orange.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's March 1946 report of Physical Examination and 
April 1949 Report of Medical Examination for reenlistment 
note no pertinent abnormalities.  Review of the service 
medical records reveals no findings or complaints indicative 
of parotid gland anaplastic cancer.  No relevant findings 
were reported on the veteran's December 1966 examination for 
retirement from service or June 1967 Medical Board 
examination.

An April 1968 report of VA examination was silent with 
respect to findings of parotid gland anaplastic cancer.

VA outpatient treatment records include a July 15, 1991, 
medical report which notes a 5 to 6 week history of a 3 1/2 to 
4 centimeter (cm) mass on the left side of the face which was 
productive of some tenderness.  The diagnosis was parotid 
gland tumor of questionable type and the veteran was referred 
for an ENT (ear, nose, and throat) examination.  The ENT 
examination report notes no known period of onset.  It was 
also noted that there was no history of salivary stones or 
infection of the salivary glands.  A Radiologic Report of 
left parietal ultrasound noted two oval hypoechoic solid 
masses in the left side of the face/neck.  The examiner 
commented that it was likely that these masses represented 
adenopathy or solid neoplasms. 

Additional VA treatment records reveal that, on July 19, 
1991, the veteran underwent FNA (fine needle aspiration) on 
the left parotid mass with no complications.  An aspiration 
cytology report reflects that the masses were positive for 
malignancy, poorly differentiated malignant neoplasm was 
noted, and the diagnoses included anaplastic carcinoma, 
lymphoma, and malignant melanoma.  Follow-up records include 
a notation of highly anaplastic tumor.  The veteran underwent 
FNA again on July 24, 1991.  The aspiration cytology report 
continued the previous findings and noted "favor salivary 
gland origin."  It was noted that, although the severe 
consequences were explained to the veteran, he refused 
therapy.  It was also noted that the veteran understood that 
the tumor was expected to grow and become metastatic and 
delaying treatment could result in the tumor becoming 
inoperable and incurable.

A January 1997 Agent Orange examination report notes a 
history of malignant parotid tumor for which the veteran 
declined surgery.  The veteran reported loss of dentition 
resulting from the tumor and stated that his dentist had 
advised him that bone loss was probably related to cancer in 
his jaw.  He also reported a painless, persistent mass in the 
left cheek.

A May 1997 VA outpatient medical record in connection with 
treatment for prostate cancer notes an obvious left parotid 
mass the size of an apricot.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a malignant tumor becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

Service incurrence may also be presumed under special laws 
and regulations pertaining to herbicide exposure in Vietnam.  
Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that if a veteran who served on active duty in Vietnam during 
the Vietnam era develops one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran is presumed to have been exposed to Agent Orange or 
similar herbicides.  McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection based upon herbicide exposure with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994), cited with approval in McCartt, 12 Vet. App. at 167.

The threshold question in regard to the issue of service 
connection for parotid gland anaplastic cancer, including on 
the basis of exposure to Agent Orange, is whether the veteran 
has met his burden of submitting evidence of a well-grounded 
(i.e. plausible) claim.  If not, the claim must fail and the 
VA has no further duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran has not submitted a well-grounded claim for service 
connection for parotid gland anaplastic cancer, including on 
the basis of exposure to Agent Orange.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical or otherwise 
competent evidence is required to make the case well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Lay 
statements by the veteran, regarding questions of medical 
diagnosis and causation, are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Court has held that a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (generally medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The evidence shows that the veteran was diagnosed with 
parotid gland anaplastic cancer.  Thus, the first requirement 
for a well-grounded claim under the requirements of Caluza 
has been met.

However, the second and third requirements for a well-
grounded claim under Caluza have not been met.  There is no 
evidence of parotid gland anaplastic cancer during service or 
within the first year following the veteran's discharge from 
service.  The first findings indicative of parotid gland 
anaplastic cancer date from early July 1991, more than 20 
years following the veteran's retirement from service.  
Moreover, there is no competent evidence linking the 
veteran's currently diagnosed parotid gland anaplastic cancer 
to service.

The veteran has asserted that his parotid gland anaplastic 
cancer is a result of his exposure to Agent Orange during his 
military service in Vietnam.  In this case, the Board notes 
that the VA has recognized the veteran's exposure to Agent 
Orange in connection with other claims for which service 
connection has been established on the basis of 38 C.F.R. 
§ 3.309(e).  Accordingly, the Board finds that this evidence 
establishes that the veteran served in areas of Vietnam which 
were sprayed with Agent Orange and is therefore sufficient to 
establish exposure to this herbicide.

However, parotid gland anaplastic cancer is not among the 
specified diseases listed under 38 C.F.R. § 3.309(e) as 
associated with Agent Orange exposure.  Thus, there is no 
basis for a grant of service connection for parotid gland 
anaplastic cancer on a presumptive basis under 38 C.F.R. 
§ 3.309.  However, inclusion among the disorders listed in 
this provision is not the sole method of showing causation 
between a disease and exposure to Agent Orange.  See Combee 
v. Brown, 34 F3d 1039 (Fed Cir. 1994).  However, in this case 
the veteran has not submitted any competent evidence which 
tends to show a link between his parotid gland anaplastic 
cancer and his exposure to Agent Orange during his service in 
Vietnam.  Accordingly, his parotid gland anaplastic cancer 
may not be considered a residual of exposure to this 
herbicide.

Since the veteran's parotid gland anaplastic cancer was not 
shown until many years after service, is not a disease listed 
in 38 C.F.R. § 3.309(e) as being related to Agent Orange 
exposure, and is not otherwise associated with his period of 
service by competent evidence, his claim for service 
connection for parotid gland anaplastic cancer, including as 
a residual of exposure to Agent Orange, does not meet the 
requirements for a well grounded claim under the Courts' 
holding in Caluza, and must therefore be denied.


ORDER

Service connection for parotid gland anaplastic cancer, 
including as a residual of exposure to Agent Orange, is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

